OPINION BY WOODWARD AS ONE OF THE JUDGES IN AND OYER THE TERRITORY (Printed in Vol. 2, case 292, paper 2)
1. In general, and in every civil case it is a rigorous rule that a judge, or justice, shall not act officially in his own case.
2. In matters where the public is concerned and becomes the party injured, though the judge or justice may also incidentally sustain injury, yet he may act.
*3313. A judge who has been assaulted may require the offender to give security for his good behavior and for his appearance at the next term of court.